DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    DAYNA BLYTHE ANDERSSON,
                            Appellant,

                                    v.

                     ULF PATRICK ANDERSSON,
                             Appellee.

                              No. 4D17-1497

                              [March 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit,
County; Kathleen J. Kroll, Judge; L.T. Case No. 2014DR011721XXXXNB.

  Troy William Klein, West Palm Beach, for appellant.

  Ulf Patrick Andersson, Nässjö, Sweden, for pro se.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.